SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 FORM 10-Q [x]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 Commission file number 1-12312 CMSF CORP. (Name of registrant as specified in its charter) California 95-3880130 (State of incorporation) (I.R.S. Employer Identification No) 600 Hampshire Road, Suite 105, Westlake Village, California91361 (Address of principal executive offices) Issuer’s telephone number:(805) 370-3100 CaminoSoft Corp. (Former Name, if changed Since Last Report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES XNO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES XNO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer  Accelerated filer  Non-accelerated filer  Smaller reporting company x Indicate by check mark whether the issuer is a shell company (as defined in Rule 12b-2 of the Exchange Act) YES_X_NO Number of shares outstanding of each of the issuer’s classes of common stock, as of July 1, 2009: 50,316,355 shares of common stock, no par value. Transitional Small Business Disclosure Format: YESNO X CMSF
